EXHIBIT 10.7




EXHIBIT A




PROJECT ASSIGNMENT




Title

Services:




President
















Payment of Fees. Fee will be:




Ô

Monthly Consulting Fee: $5,000 per month. Monthly fee will be revisited based on
cash flow. Any increase will be directly related to cash flow from sales.




NOTE: The Project Assignment dated

5/01/2019 is null and void. This Project Assignment supersedes the Project
Assignment dated 5/01/2019. This Project Assignment is governed by the terms of
an Independent Contractor Services Agreement in effect between Company and
Contractor. Any item in this Project Assignment that is inconsistent with such
agreement is invalid.




IN WITNESS WHEREOF, the parties have executed this Project Assignment as of the
date below.




[intb_ex10z7002.gif] [intb_ex10z7002.gif]



























